[bandwidthrwservicesagree001.jpg]
SERVICES AGREEMENT SERVICES AGREEMENT (this “Agreement”), dated as of September
30, 2019, by and between Bandwidth Inc., a Delaware corporation ( “Bandwidth”),
and Republic Wireless, Inc., a Delaware corporation (“Republic Wireless”). NOW
THEREFORE, in consideration of the mutual agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be bound legally, agree as
follows: ARTICLE I ENGAGEMENT AND SERVICES Section 1.1 Engagement. Republic
Wireless engages Bandwidth to provide to Republic Wireless, commencing on the
date hereof (the “Effective Date”), the services set forth in Section 1.2
(collectively, the “Services”), and Bandwidth accepts such engagement, subject
to and upon the terms and conditions of this Agreement. The parties acknowledge
that certain of the Services will be performed by officers, employees or
consultants of Bandwidth, who may also serve, from time to time, as officers,
employees or consultants of other companies. Section 1.2 Services. (a) The
Services will include the following, if and to the extent requested by Republic
Wireless during the Term of this Agreement: (i) services performed by
Bandwidth’s legal department; and (ii) such other services as Bandwidth may
obtain from its officers, employees and consultants in the management of its own
operations that Republic Wireless may from time to time request or require, as
may be agreed in writing between Bandwidth and Republic Wireless. The Services
are more completely described in Exhibit A attached hereto. Section 1.3 Services
Not to Interfere with Bandwidth’s Business. Republic Wireless acknowledges and
agrees that in providing Services hereunder Bandwidth will not be required to
take any action that would disrupt, in any material respect, the orderly
operation of Bandwidth’s business activities. Section 1.4 Books and Records.
Bandwidth will maintain books and records, in reasonable detail in accordance
with Bandwidth’s standard business practices, with respect to its provision of
Services to Republic Wireless pursuant to this Agreement, including records
supporting the determination of the Services Fee and other costs and expenses to
Republic Wireless pursuant to Article II (collectively, “Supporting Records”).
Bandwidth will give Republic Wireless and its duly authorized representatives,
agents, and attorneys reasonable access to all such Supporting Records during
Bandwidth’s regular business hours upon Republic Wireless’s request after
reasonable advance notice. ARTICLE II Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree002.jpg]
COMPENSATION Section 2.1 Services Fee. Republic Wireless agrees to pay, and
Bandwidth agrees to accept, fee(s) (the “Services Fees”) set forth on Exhibit A
with respect to applicable Services utilized by Republic Wireless during the
Term of this Agreement, payable in monthly installments in arrears as set forth
in Section 2.3. Bandwidth and Republic Wireless will review and evaluate the
Services Fees for reasonableness semiannually during the Term and will negotiate
in good faith to reach agreement on any appropriate adjustments to the Services
Fee. Based on such review and evaluation, Bandwidth and Republic Wireless will
agree on the appropriate effective date (which may be retroactive) of any such
adjustment to the Services Fees. For the avoidance of doubt, the determination
of the Services Fees and any future adjustment thereto does not and will not
include charges included under the Annual Allocation Expense (as such term is
defined in the Facilities Sharing Agreement, dated as of November 30, 2016)
payable by Republic Wireless under the Facilities Sharing Agreement. Section 2.2
Cost Reimbursement. In addition to (and without duplication of) the Services Fee
payable pursuant to Section 2.1, Republic Wireless also will reimburse Bandwidth
for all direct out-of- pocket costs, with no markup (“Out-of-Pocket Costs”),
incurred by Bandwidth in performing the Services (e.g., postage and courier
charges, travel, meals and entertainment expenses, and other miscellaneous
expenses that are incurred by Bandwidth in the conduct of the Services). Section
2.3 Payment Procedures. (a) Republic Wireless will pay Bandwidth, by wire or
intrabank transfer of funds or in such other manner specified by Bandwidth to
Republic Wireless, in arrears on or before the fifth (5th) day of each calendar
month immediately following the calendar month during which Republic Wireless
utilized the applicable Services, beginning with November 5, 2019, the Services
Fees then in effect. (b) Any reimbursement to be made by Republic Wireless to
Bandwidth pursuant to Section 2.2 will be paid by Republic Wireless to Bandwidth
within 15 days after receipt by Republic Wireless of an invoice therefor, by
wire or intrabank transfer of funds or in such other manner specified by
Bandwidth to Republic Wireless. Bandwidth will invoice Republic Wireless monthly
for reimbursable expenses incurred by Bandwidth on behalf of Republic Wireless
during the preceding calendar month as contemplated in Section 2.2; provided,
however, that Bandwidth may separately invoice Republic Wireless at any time for
any single reimbursable expense incurred by Bandwidth on behalf of Republic
Wireless in an amount equal to or greater than $5,000.00. Any invoice or
statement pursuant to this Section 2.3(b) will be accompanied by supporting
documentation in reasonable detail consistent with Bandwidth’s own expense
reimbursement policy. (c) Any payments not made when due under this Section 2.3
will bear interest at the rate of 1.5% per month on the outstanding amount from
and including the due date to but excluding the date paid. Section 2.4 Survival.
The terms and conditions of this Article II will survive the expiration or
earlier termination of this Agreement. ARTICLE III TERM 2 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree003.jpg]
Section 3.1 Term Generally. The term of this Agreement will commence on the
Effective Date and will continue until the second anniversary of the Effective
Date (the “Term”). This Agreement is subject to termination prior to the end of
the Term in accordance with Section 3.3. Section 3.2 Discontinuance of Select
Services. At any time during the Term, on not less than thirty (30) days’ prior
notice by Republic Wireless to Bandwidth, Republic Wireless may elect to
discontinue obtaining any of the Services previously obtained from Bandwidth
pursuant to this Agreement. In such event, Bandwidth’s obligation to provide
Services that have been discontinued pursuant to this Section 3.2, and Republic
Wireless’s obligation to compensate Bandwidth for such Services, will cease as
of the end of such 30-day period (or such later date as may be specified in the
notice), and this Agreement will remain in effect for the remainder of the Term
with respect to those Services that have not been so discontinued. Bandwidth and
Republic Wireless will promptly reduce the Services Fees payable by Republic
Wireless as described pursuant to Exhibit A following the discontinuance of any
Services. Each party will remain liable to the other for any required payment or
performance accrued prior to the effective date of discontinuance of any
Service. Section 3.3 Termination. This Agreement will be terminated prior to the
expiration of the Term in the following events: (a) at any time upon at least
thirty (30) days’ prior written notice by Republic Wireless to Bandwidth; (b)
immediately upon written notice (or at any later time specified in such notice)
by Bandwidth to Republic Wireless if a Change in Control or Bankruptcy Event
occurs with respect to Republic Wireless; or (c) immediately upon written notice
(or at any later time specified in such notice) by Republic Wireless to
Bandwidth if a Change in Control or Bankruptcy Event occurs with respect to
Bandwidth. For purposes of this Section 3.3, a “Change in Control” will be
deemed to have occurred with respect to a party if a merger, consolidation,
binding share exchange, acquisition, or similar transaction (each, a
“Transaction”), or series of related Transactions, involving such party occurs
as a result of which the voting power of all voting securities of such party
outstanding immediately prior thereto represent (either by remaining outstanding
or being converted into voting securities of the surviving entity) less than 75%
of the voting power of such party or the surviving entity of the Transaction
outstanding immediately after such Transaction (or if such party or the
surviving entity after giving effect to such Transaction is a subsidiary of the
issuer of securities in such Transaction, then the voting power of all voting
securities of such party outstanding immediately prior to such Transaction
represent (by being converted into voting securities of such issuer) less than
75% of the voting power of the issuer outstanding immediately after such
Transaction). For purposes of this Section 3.3, a “Bankruptcy Event” will be
deemed to have occurred with respect to a party upon such party’s insolvency,
general assignment for the benefit of creditors, such party’s voluntary
commencement of any case, proceeding, or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or consolidation of such
party’s debts under any law relating to bankruptcy, insolvency, or
reorganization, or relief of debtors, or seeking appointment of a receiver,
trustee, custodian, or other similar official for such party or for all or any
substantial part of such party’s assets (each, a “Bankruptcy Proceeding”), or
the involuntary filing against Republic Wireless or Bandwidth, as applicable, of
any Bankruptcy Proceeding that is not stayed within 60 days after such filing. 3
Doc ID: 5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree004.jpg]
Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement. ARTICLE IV PERSONNEL AND EMPLOYEES
Section 4.1 Personnel to Provide Services. (a) Bandwidth will make available to
Republic Wireless, on a non-exclusive basis, the appropriate personnel (the
“Personnel”) to perform the Services. The personnel made available to perform
selected Services are expected to be substantially the same personnel who
provide similar services in connection with the management and administration of
the business and operations of Bandwidth. (b) Republic Wireless acknowledges
that: (i) certain of the Personnel also will be performing services for
Bandwidth and/or other companies, from time to time, including certain
Subsidiaries and Affiliates of Bandwidth, in each case, while also potentially
performing services directly for Republic Wireless and certain of its
Subsidiaries and Affiliates under a direct employment, consultancy or other
service relationship between such Person and Republic Wireless and irrespective
of this Agreement; and (ii) Bandwidth may elect, in its discretion, to utilize
independent contractors rather than employees of Bandwidth to perform Services
from time to time, and such independent contractors will be deemed included
within the definition of “Personnel” for all purposes of this Agreement. Section
4.2 Bandwidth as Payor. The parties acknowledge and agree that Bandwidth, and
not Republic Wireless, will be solely responsible for the payment of salaries,
wages, benefits (including health insurance, retirement, and other similar
benefits, if any) and other compensation applicable to all Personnel; provided,
however, that Republic Wireless is responsible for the payment of the Services
Fees in accordance with Section 2.1. All Personnel will be subject to the
personnel policies of Bandwidth and will be eligible to participate in
Bandwidth’s employee benefit plans to the same extent as similarly situated
employees of Bandwidth performing services in connection with Bandwidth’s
business. Except as otherwise provided by the Tax Sharing Agreement, dated as of
November 30, 2016, Bandwidth will be responsible for the payment of all federal,
state, and local withholding taxes on the compensation of all Personnel and
other such employment related taxes as are required by law. Each of Republic
Wireless and Bandwidth will cooperate with the other to facilitate the other’s
compliance with applicable federal, state, and local laws, rules, regulations,
and ordinances applicable to the employment or engagement of all Personnel by
either party. Section 4.3 Additional Employee Provisions. Bandwidth will have
the right to terminate its employment of any Personnel at any time. ARTICLE V
REPRESENTATIONS AND WARRANTIES Section 5.1 Representations and Warranties of
Bandwidth. Bandwidth represents and warrants to Republic Wireless as follows: 4
Doc ID: 5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree005.jpg]
(a) Bandwidth is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. (b) Bandwidth has the power
and authority to enter into this Agreement and to perform its obligations under
this Agreement, including the Services. (c) Bandwidth is not subject to any
contractual or other legal obligation that materially interferes with its full,
prompt, and complete performance under this Agreement. (d) The individual
executing this Agreement on behalf of Bandwidth has the authority to do so.
Section 5.2 Representations and Warranties of Republic Wireless. Republic
Wireless represents and warrants to Bandwidth as follows: (a) Republic Wireless
is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Delaware. (b) Republic Wireless has the power and
authority to enter into this Agreement and to perform its obligations under this
Agreement. (c) Republic Wireless is not subject to any contractual or other
legal obligation that materially interferes with its full, prompt, and complete
performance under this Agreement. (d) The individual executing this Agreement on
behalf of Republic Wireless has the authority to do so. ARTICLE VI
INDEMNIFICATION Section 6.1 Indemnification by Bandwidth. Bandwidth will
indemnify, defend, and hold harmless Republic Wireless and each of its
Subsidiaries, Affiliates, officers, directors, employees and agents, successors
and assigns (collectively, the “Republic Wireless Indemnitees”), from and
against any and all Actions, judgments, Liabilities, losses, costs, damages, or
expenses, including reasonable counsel fees, disbursements, and court costs
(collectively, “Losses”), that any Republic Wireless Indemnitee may suffer
arising from or out of, or relating to, (a) any material breach by Bandwidth of
its obligations under this Agreement, or (b) the gross negligence, willful
misconduct, fraud, or bad faith of Bandwidth in connection with the performance
of any provision of this Agreement except to the extent such Losses (i) are
fully covered by insurance maintained by Republic Wireless or such other
Republic Wireless Indemnitee or (ii) are payable by Republic Wireless pursuant
to Section 7.11. Section 6.2 Indemnification by Republic Wireless. Republic
Wireless will indemnify, defend, and hold harmless Bandwidth and its
Subsidiaries, Affiliates, officers, directors, employees and agents, successors
and assigns (collectively, the “Bandwidth Indemnitees”), from and against any
and all Losses that any Bandwidth Indemnitee may suffer arising from or out of,
or relating to (a) any material breach by Republic Wireless of its obligations
under this Agreement, or (b) any acts or omissions of Bandwidth in providing the
Services pursuant to this Agreement (except to the extent such Losses (i) arise
from or relate to any material breach by Bandwidth of its obligations under this
Agreement, (ii) are attributable to the gross negligence, willful misconduct,
fraud, or bad faith of Bandwidth or any other Bandwidth Indemnitee 5 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree006.jpg]
seeking indemnification under this Section 6.2, (iii) are fully covered by
insurance maintained by Bandwidth or such other Bandwidth Indemnitee, or (iv)
are payable by Bandwidth pursuant to Section 7.11). Section 6.3 Indemnification
Procedures. (a) (i) In connection with any indemnification provided for in
Section 6.1 or 6.2, the party seeking indemnification (the “Indemnitee”) will
give the party from which indemnification is sought (the “Indemnitor”) prompt
notice whenever it comes to the attention of the Indemnitee that the Indemnitee
has suffered or incurred, or may suffer or incur, any Losses for which it is
entitled to indemnification under Section 6.1 or 6.2, and, if and when known,
the facts constituting the basis for such claim and the projected amount of such
Losses (which shall not be conclusive as to the amount of such Losses), in each
case in reasonable detail. Without limiting the generality of the foregoing, in
the case of any Action commenced by a third party for which indemnification is
being sought (a “Third-Party Claim”), such notice will be given no later than
ten business days following receipt by the Indemnitee of written notice of such
Third-Party Claim. Failure by any Indemnitee to so notify the Indemnitor will
not affect the rights of such Indemnitee hereunder except to the extent that
such failure has a material prejudicial effect on the defenses or other rights
available to the Indemnitor with respect to such Third Party Claim. The
Indemnitee will deliver to the Indemnitor as promptly as practicable, and in any
event within five business days after Indemnitee’s receipt, copies of all
notices, court papers and other documents received by the Indemnitee relating to
any Third-Party Claim. (ii) After receipt of a notice pursuant to Section
6.3(a)(i) with respect to any Third-Party Claim, the Indemnitor will be
entitled, if it so elects, to take control of the defense and investigation with
respect to such Third-Party Claim and to employ and engage attorneys reasonably
satisfactory to the Indemnitee to handle and defend such claim, at the
Indemnitor’s cost, risk and expense, upon written notice to the Indemnitee of
such election, which notice acknowledges the Indemnitor’s obligation to provide
indemnification under this Agreement with respect to any Losses arising out of
or relating to such Third-Party Claim. The Indemnitor will not settle any
Third-Party Claim that is the subject of indemnification without the written
consent of the Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that, after reasonable notice, the
Indemnitor may settle a claim without the Indemnitee’s consent if such
settlement (A) makes no admission or acknowledgment of Liability or culpability
with respect to the Indemnitee, (B) includes a complete release of the
Indemnitee and (C) does not seek any relief against the Indemnitee other than
the payment of money damages to be borne by the Indemnitor. The Indemnitee will
cooperate in all reasonable respects with the Indemnitor and its attorneys in
the investigation, trial and defense of any lawsuit or action with respect to
such claim and any appeal arising therefrom (including the filing in the
Indemnitee’s name of appropriate cross-claims and counterclaims). The Indemnitee
may, at its own cost, participate in any investigation, trial and defense of any
Third-Party Claim controlled by the Indemnitor and any appeal arising therefrom,
including participating in the process with respect to the potential settlement
or compromise thereof. If the Indemnitee has been advised by its counsel that
there may be one or more legal defenses available to the Indemnitee that
conflict with those available to, or that are not available to, the Indemnitor
(“Separate Legal Defenses”), or that there may be actual or potential differing
or conflicting interests between the Indemnitor and the Indemnitee in the
conduct of the defense of such Third-Party Claim, the Indemnitee will have the
right, at the expense of the Indemnitor, to engage separate counsel reasonably
acceptable to the Indemnitor to handle and defend such Third-Party Claim,
provided, that, if such Third-Party Claim can be reasonably separated between
those portion(s) for which Separate Legal Defenses are available (“Separable
Claims”) and those for which no Separate Legal Defenses are available, the 6 Doc
ID: 5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree007.jpg]
Indemnitee will instead have the right, at the expense of the Indemnitor, to
engage separate counsel reasonably acceptable to the Indemnitor to handle and
defend the Separable Claims, and the Indemnitor will not have the right to
control the defense or investigation of such Third-Party Claim or such Separable
Claims, as the case may be (and, in which latter case, the Indemnitor will have
the right to control the defense or investigation of the remaining portion(s) of
such Third-Party Claim). (iii) If, after receipt of a notice pursuant to Section
6.3(a)(i) with respect to any Third-Party Claim as to which indemnification is
available hereunder, the Indemnitor does not undertake to defend the Indemnitee
against such Third-Party Claim, whether by not giving the Indemnitee timely
notice of its election to so defend or otherwise, the Indemnitee may, but will
have no obligation to, assume its own defense, at the expense of the Indemnitor
(including attorneys fees and costs), it being understood that the Indemnitee’s
right to indemnification for such Third Party Claim shall not be adversely
affected by its assuming the defense of such Third Party Claim. The Indemnitor
will be bound by the result obtained with respect thereto by the Indemnitee;
provided, that the Indemnitee may not settle any lawsuit or action with respect
to which the Indemnitee is entitled to indemnification hereunder without the
consent of the Indemnitor, which consent will not be unreasonably withheld,
conditioned or delayed; provided further, that such consent shall not be
required if (i) the Indemnitor had the right under this Section 6.3 to undertake
control of the defense of such Third-Party Claim and, after notice, failed to do
so within thirty days of receipt of such notice (or such lesser period as may be
required by court proceedings in the event of a litigated matter), or (ii) (x)
the Indemnitor does not have the right to control the defense of the entirety of
such Third-Party Claim pursuant to Section 6.3(a)(ii) or (y) the Indemnitor does
not have the right to control the defense of any Separable Claim pursuant to
Section 6.3(a)(ii) (in which case such settlement may only apply to such
Separable Claims), the Indemnitee provides reasonable notice to Indemnitor of
the settlement, and such settlement (A) makes no admission or acknowledgment of
Liability or culpability with respect to the Indemnitor, (B) does not seek any
relief against the Indemnitor and (C) does not seek any relief against the
Indemnitee for which the Indemnitor is responsible other than the payment of
money damages. (b) In no event will the Indemnitor be liable to any Indemnitee
for any special, consequential, indirect, collateral, incidental or punitive
damages, however caused and on any theory of liability arising in any way out of
this Agreement, whether or not such Indemnitor was advised of the possibility of
any such damages; provided, that the foregoing limitations shall not limit a
party’s indemnification obligations for any Losses incurred by an Indemnitee as
a result of the assertion of a Third Party Claim. (c) The Indemnitor and the
Indemnitee shall use commercially reasonable efforts to avoid production of
confidential information, and to cause all communications among employees,
counsel and others representing any party with respect to a Third Party Claim to
be made so as to preserve any applicable attorney-client or work-product
privilege. (d) The Indemnitor shall pay all amounts payable pursuant to this
Section 6.3 by wire transfer of immediately available funds, promptly following
receipt from an Indemnitee of a bill, together with all accompanying reasonably
detailed backup documentation, for any Losses that are the subject of
indemnification hereunder, unless the Indemnitor in good faith disputes the
amount of such Losses or whether such Losses are covered by the Indemnitor’s
indemnification obligation in which event the Indemnitor shall promptly so
notify the Indemnitee. In any event, the Indemnitor shall pay to the Indemnitee,
by wire transfer of immediately available funds, the amount of any Losses for
which it is liable hereunder no later than three (3) days following any final
determination 7 Doc ID: 5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree008.jpg]
of the amount of such Losses and the Indemnitor’s liability therefor. A “final
determination” shall exist when (a) the parties to the dispute have reached an
agreement in writing or (b) a court of competent jurisdiction shall have entered
a final and non-appealable order or judgment. (e) If the indemnification
provided for in this Section 6.3 shall, for any reason, be unavailable or
insufficient to hold harmless an Indemnitee in respect of any Losses for which
it is entitled to indemnification hereunder, then the Indemnitor shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Losses, in such proportion as shall be appropriate to reflect the relative
benefits received by and the relative fault of the Indemnitor on the one hand
and the Indemnitee on the other hand with respect to the matter giving rise to
such Losses. (f) The remedies provided in this Section 6.3 shall be cumulative
and shall not preclude assertion by any Indemnitee of any other rights or the
seeking of any and all other remedies against an Indemnitor, subject to Section
6.3(b). (g) To the fullest extent permitted by applicable law, the Indemnitor
will indemnify the Indemnitee against any and all reasonable fees, costs and
expenses (including attorneys’ fees), incurred in connection with the
enforcement of his, her or its rights under this Article VI. Section 6.4
Survival. The terms and conditions of this Article VI will survive the
expiration or termination of this Agreement. ARTICLE VII MISCELLANEOUS Section
7.1 Defined Terms. (a) The following terms will have the following meanings for
all purposes of this Agreement: “Action” means any demand, action, claim, suit,
countersuit, litigation, arbitration, prosecution, proceeding (including any
civil, criminal, administrative, investigative or appellate proceeding),
hearing, inquiry, audit, examination or investigation commenced, brought,
conducted or heard by or before, or otherwise involving, any court, grand jury
or other governmental authority or any arbitrator or arbitration panel.
“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in clause
(i) or (ii) shall be deemed to be Affiliates of any Person listed in any other
such clause: (i) Bandwidth taken together with its Subsidiaries, or (ii)
Republic Wireless taken together with its Subsidiaries. “Confidential
Information” means any information marked, noticed, or treated as confidential
by a party which such party holds in confidence, including all trade secrets,
technical, business, or other information, including customer or client
information, however communicated or disclosed, relating to past, present and
future research, development and business activities. 8 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree009.jpg]
“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes). “Person” means any natural
person, corporation, limited liability company, partnership, trust,
unincorporated organization, association, governmental authority, or other
entity. “Subsidiary” when used with respect to any Person, means (i)(A) a
corporation a majority in voting power of whose share capital or capital stock
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person,
whether or not such power is subject to a voting agreement or similar
encumbrance, (B) a partnership or limited liability company in which such Person
or a Subsidiary of such Person is, at the date of determination, (1) in the case
of a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or (2)
in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or (C) any other
Person (other than a corporation) in which such Person, one or more Subsidiaries
of such Person or such Person and one or more Subsidiaries of such Person,
directly or indirectly, at the date of determination thereof, has or have (1)
the power to elect or direct the election of a majority of the members of the
governing body of such Person, whether or not such power is subject to a voting
agreement or similar encumbrance, or (2) in the absence of such a governing
body, at least a majority ownership interest or (ii) any other Person of which
an aggregate of 50% or more of the equity interests are, at the time, directly
or indirectly, owned by such Person and/or one or more Subsidiaries of such
Person. Notwithstanding the foregoing, for purposes of this Agreement, none of
the Subsidiaries of Bandwidth will be deemed to be Subsidiaries of Republic
Wireless or any of its Subsidiaries, nor will any of Republic Wireless’s
Subsidiaries be deemed to be Subsidiaries of Bandwidth or any of its
Subsidiaries. Section 7.2 Entire Agreement; Severability. This Agreement, the
Facilities Sharing Agreement, and the Tax Sharing Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof, and supersedes all prior agreements and understandings, oral
and written, among the parties hereto with respect to such subject matter. It is
the intention of the parties hereto that the provisions of this Agreement will
be enforced to the fullest extent permissible under all applicable laws and
public policies, but that the unenforceability of any provision hereof (or the
modification of any provision hereof to conform with such laws or public
policies, as provided in the next sentence) will not render unenforceable or
impair the remainder of this Agreement. Accordingly, if any provision is
determined to be invalid or unenforceable either in whole or in part, this
Agreement will be deemed amended to delete or modify, as necessary, the invalid
or unenforceable provisions and to alter the balance of this Agreement in order
to render the same valid and enforceable, consistent (to the fullest extent
possible) with the intent and purposes hereof. If the provisions of this
Agreement conflict with any provisions of the Facilities Sharing Agreement, the
provisions of this Agreement shall control, and if the provisions of this
Agreement conflict with any provisions of the Tax Sharing Agreement, the
provisions of the Tax Sharing Agreement shall control. Section 7.3 Notices. All
notices and communications hereunder will be in writing and will be deemed to
have been duly given if delivered personally or mailed, certified or registered
mail with postage prepaid, or sent by confirmed facsimile, addressed as follows:
if to Bandwidth: Bandwidth Inc. 9 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree010.jpg]
900 Main Campus Drive, Suite 100 Raleigh, NC 27606 Attention: Legal Department
Fax: 919.239.9903 if to Republic Wireless: Republic Wireless, Inc. 940 Main
Campus Drive, Suite 300 Raleigh, NC 27606 Attention: Legal Department Fax:
919.670.3115 or to such other address (or to the attention of such other person)
as the parties may hereafter designate in writing. All such notices and
communications will be deemed to have been given on the date of delivery if sent
by facsimile or personal delivery, or the third day after the mailing thereof,
except that any notice of a change of address will be deemed to have been given
only when actually received. Section 7.4 Governing Law. This Agreement and the
legal relations among the parties hereto will be governed in all respects,
including validity, interpretation and effect, by the laws of the State of North
Carolina applicable to contracts made and performed wholly therein, without
giving effect to any choice or conflict of laws provisions or rules that would
cause the application of the laws of any other jurisdiction. Section 7.5 Rules
of Construction. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. Words used in this Agreement,
regardless of the gender and number specifically used, will be deemed and
construed to include any other gender, masculine, feminine, or neuter, and any
other number, singular or plural, as the context requires. As used in this
Agreement, the word “including” or any variation thereof is not limiting, and
the word “or” is not exclusive. The word day means a calendar day. If the last
day for giving any notice or taking any other action is a Saturday, Sunday, or a
day on which banks in New York, New York or Raleigh, North Carolina are closed,
the time for giving such notice or taking such action will be extended to the
next day that is not such a day. Section 7.6 No Third-Party Rights. Nothing
expressed or referred to in this Agreement is intended or will be construed to
give any Person other than the parties hereto and their respective successors
and permitted assigns any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provision hereof, it being the intention
of the parties hereto that this Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and assigns. Section 7.7 Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be an original and all of which together will constitute one and the same
instrument. Section 7.8 Payment of Expenses. From and after the Effective Date,
and except as otherwise expressly provided in this Agreement, each of the
parties to this Agreement will bear its own expenses, including the fees of any
attorneys and accountants engaged by such party, in connection with this
Agreement. Section 7.9 Binding Effect; Assignment. (a) This Agreement will inure
to the benefit of and be binding on the parties to this Agreement and their
respective legal representatives, successors and permitted assigns. 10 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree011.jpg]
(b) Except as expressly contemplated hereby (including by Section 4.1), this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided, however, that Republic Wireless and Bandwidth
may assign their respective rights, interests, duties, liabilities and
obligations under this Agreement to any of their respective wholly-owned
Subsidiaries, but such assignment shall not relieve Republic Wireless or
Bandwidth, as the assignor, of its obligations hereunder. Section 7.10
Amendment, Modification, Extension or Waiver. Any amendment, modification or
supplement of or to any term or condition of this Agreement will be effective
only if in writing and signed by both parties hereto. Either party to this
Agreement may (a) extend the time for the performance of any of the obligations
or other acts of the other party to this Agreement, or (b) waive compliance by
the other party with any of the agreements or conditions contained herein or any
breach thereof. Any agreement on the part of either party to any such extension
or waiver will be valid only if set forth in an instrument in writing signed on
behalf of such party. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instance, will be
deemed or construed as a further or continuing waiver of any such term,
provision or condition or of any other term, provision or condition, but any
party hereto may waive its rights in any particular instance by written
instrument of waiver. Section 7.11 Legal Fees; Costs. If either party to this
Agreement institutes any action or proceeding to enforce any provision of this
Agreement, the prevailing party will be entitled to receive from the other party
reasonable attorneys’ fees, disbursements and costs incurred in such action or
proceeding, whether or not such action or proceeding is prosecuted to judgment.
Section 7.12 Force Majeure. Neither party will be liable to the other party with
respect to any nonperformance or delay in performance of its obligations under
this Agreement to the extent such failure or delay is due to any action or
claims by any third party, labor dispute, labor strike, weather conditions or
any cause beyond a party’s reasonable control. Each party agrees that it will
use all commercially reasonable efforts to continue to perform its obligations
under this Agreement, to resume performance of its obligations under this
Agreement, and to minimize any delay in performance of its obligations under
this Agreement notwithstanding the occurrence of any such event beyond such
party’s reasonable control. Section 7.13 Specific Performance. Each party agrees
that irreparable damage would occur and that the parties would not have any
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each of the parties shall be entitled to
seek an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.
Section 7.14 Further Actions. The parties will execute and deliver all
documents, provide all information, and take or forbear from all actions that
may be necessary or appropriate to achieve the purposes of this Agreement.
Section 7.15 Confidentiality. (a) Except with the prior consent of the
disclosing party, each party will: (i) limit access to the Confidential
Information of the other party disclosed to such party hereunder to its
employees, agents, representatives, and consultants on a need-to-know basis; 11
Doc ID: 5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree012.jpg]
(ii) advise its employees, agents, representatives, and consultants having
access to such Confidential Information of the proprietary nature thereof and of
the obligations set forth in this Agreement; and (iii) safeguard such
Confidential Information by using a reasonable degree of care to prevent
disclosure of the Confidential Information to third parties, but not less than
that degree of care used by that party in safeguarding its own similar
information or material. (b) A party’s obligations respecting confidentiality
under Section 7.15(a) will not apply to any of the Confidential Information of
the other party that a party can demonstrate: (i) was, at the time of disclosure
to it, in the public domain; (ii) after disclosure to it, is published or
otherwise becomes part of the public domain through no fault of the receiving
party; (iii) was in the possession of the receiving party at the time of
disclosure to it without being subject to any obligation of confidentiality;
(iv) was received after disclosure to it from a third party who, to its
knowledge, had a lawful right to disclose such information to it; (v) was
independently developed by the receiving party without reference to the
Confidential Information; (vi) was required to be disclosed to any regulatory
body having jurisdiction over a party or any of their respective clients; or
(vii) was required to be disclosed by reason of legal, accounting, or regulatory
requirements beyond the reasonable control of the receiving party. In the case
of any disclosure pursuant to clauses (vi) or (vii) of this paragraph (b), to
the extent practical, the receiving party will give prior notice to the
disclosing party of the required disclosure and will use commercially reasonable
efforts to obtain a protective order covering such disclosure. (c) The
provisions of this Section 7.15 will survive the expiration or termination of
this Agreement. [Signature Page Follows] 12 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree013.jpg]
IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written. BANDWIDTH: BANDWIDTH INC. By: Name: W. Christopher Matton Title:
General Counsel REPUBLIC WIRELESS: REPUBLIC WIRELESS, INC. By: Name: Peter D.
Holthausen Title: General Counsel 13 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 
[bandwidthrwservicesagree014.jpg]
EXHIBIT A – SERVICES Category of Service Service Applicable Service Fee
(Monthly) Legal Deputy General Counsel – Intellectual Property / (1) $10,483.34
for the Patent Support as follows: (1) 50% of anticipated period ending March
customary working time through and until March 31, 31, 2020, 2020, (2) 25% of
anticipated customary working time (2) $5,241.67 for the from April 1, 2020
through and until September 30, period from April 1, 2020, and (3) as reasonably
needed by Republic 2020 through Wireless thereafter, but not more than 25% of
September 30, 2020, anticipated customary working time and (3) as mutually
agreed thereafter Other Such other services as Bandwidth may obtain from its To
be mutually agreed, but not officers, employees and consultants in the
management less than fair market value of its own operations that Republic
Wireless may from time to time request or require 14 Doc ID:
5d47de3d65fa83167eea606299d816b27e4421d1



--------------------------------------------------------------------------------



 